Citation Nr: 9931044	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post deviated nasal septum with rhinoplasty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from July 1986 to January 
1990.

The current appeal arose from an  August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for low back pain, and granted service 
connection for status post deviated septum and rhinoplasty 
with assignment of a noncompensable rating from March 28, 
1994, date of the original claim.

In March 1997 the Board granted service connection for post 
traumatic low back dysfunction, and remanded the issue of 
entitlement to an initial compensable evaluation for status 
post deviated nasal septum with deformity.  

In May 1997 the RO implemented the Board's March 1997 grant 
by assigning a 10 percent evaluation for post-traumatic low 
back dysfunction, and deferred a decision on the issue of an 
initial compensable evaluation for status post deviated nasal 
septum with rhinoplasty.  

In July 1997 the RO affirmed the noncompensable evaluation 
for status post deviated nasal septum with rhinoplasty.  The 
veteran filed a notice of disagreement with the above 
determination in March 1998.  

The RO issued a rating decision in April 1999 affirming the 
determinations previously entered, issued a statement of the 
case on the issue of the evaluation of post-traumatic low 
back dysfunction, and provided a VA Form 9 to the veteran for 
completion and return if he wished appellate review.  While 
the veteran's representative at the Board has included this 
issue in his written presentation on the veteran's behalf, 
absent a Substantive Appeal, it is not now before the Board 
for appellate review.  


The case has been returned to the Board for further appellate 
review of the issue reported on the title page.


FINDING OF FACT

Status post deviated nasal septum with rhinoplasty is 
productive of not more than slight symptoms with no evidence 
of marked interference with breathing space or 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for post 
status deviated nasal septum with rhinoplasty are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.2, 
4.7, 4.97, Diagnostic Code 6502 (effective prior to October 
7, 1996); 38 C.F.R. § 4.97; Diagnostic Code 6502; 61 Fed.Reg. 
46720-46731 (Sept. 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).



There are special provisions for rating coexisting 
respiratory conditions.  However, in general, a single rating 
will be assigned under the Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96.

Various Codes are provided under 38 C.F.R. § 4.97 for 
evaluation of diseases of the nose and throat.  The 
regulatory criteria for rating respiratory disorders were 
revised effective October 7, 1996.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  
'
As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
deviated nasal septum and rhinoplasty be evaluated under the 
pertinent regulations effective both before and after the 
recent amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

Under Code 6502 under the previous criteria, when there was 
traumatic deflection of the nasal septum and marked 
interference with breathing space, a 10 percent rating was 
assignable,  Otherwise, when the symptoms did not cause 
breathing interference, a noncompensable rating was 
assignable.  

Since October 1996, for deviated nasal septum, traumatic 
only, a 10 percent rating is assignable when there is 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side under Code 6502.  




For loss of the part of the nose or scars, when there is loss 
of part of one ala, or other obvious disfigurement, a 10 
percent rating is assignable.  When exposing both nasal 
passages, a 30 percent rating is assignable under Code 6504.  
Otherwise, the disfigurement is ratable under Code 7800 for 
scars, disfiguring, head, face or neck.

Code 7800 provides for rating disfiguring scars of the head, 
face or neck as noncompensably disabling when slight; 10 
percent when moderately disfiguring; 30 percent when severe 
especially if producing marked and unsightly deformity of the 
eyelids, lips or auricles.  A 50 percent rating is assignable 
when there is complete or exceptionally repugnant deformity 
under Code 7800.

Various provisions are available for vasomotor or allergic 
rhinitis (Code 6522) or rhinitis of bacterial origin (Code 
6523) or of granulomatous nature (Code 6524).

Chronic sphenoid sinusitis is ratable as noncompensably 
disabling when detected by X-ray only.  When there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 40-6 weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pains and purulent 
discharge or crusting, a 10 percent rating is assignable.  
Higher evaluations of 30 and 50 percent are available for 
more serious involvement and symptoms under Code 6514.  The 
Note associated therewith defines an incapacitating episode 
of sinusitis as one which requires bed rest and treatment by 
a physician.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show that the veteran had his nose 
broken in a fight in late 1986 which required reduction.  In 
1987 he underwent a rhinoplasty without untoward results.  X-
rays of the paranasal sinuses in January 1990 showed a mild 
degree of sphenoid sinusitis.

On VA examination in June 1994 the veteran had a moderately 
deviated septum without evidence of nasal airway restriction.  
He reported that he had had problems with airway obstruction 
after the nasal fracture which had resolved for the most part 
with the rhinoplasty.  On examination he exhibited obvious 
flattening of the bridge of the nose and mild to moderate 
leftward deviation at the midseptum with mild to moderate 
cosmetic impact.  There were no apparent problems with airway 
obstruction or other symptoms.

On VA examination in November 1998 the veteran gave a history 
of having had his nose broken in service in 1987 after which 
he had surgery with some improvement in breathing and his 
airways obstruction.  He said that in general he had been 
pleased with the surgical results, but over time, he had 
noted increased difficulty with nasal congestion and 
plugging.  He reportedly smoked a pack of cigarettes a day.  
He said he used nasal spray about four times a day but this 
did not improve his breathing very much.  

There was no particular variation in symptoms at any time 
during the day although he had more problems when allergies 
flared up in summertime, and he snored at night quite loudly.  
The veteran had no current signs of anosmia or purulent nasal 
drainage.  He felt that since 1994, his breathing pattern had 
become worse.  On examination, pertinent findings included 
slight flattening of the nasal bridge without any significant 
deviation, or external nasal scars.  Internally, he had a 
widely patent left-sided airway with some minimal deflection 
of the left posterior septum, inferiorly.  This did not 
markedly obstruct his airways and his choanae were easily 
visible from the nasal vestibule.  There was a minimal amount 
of clear rhinorrhea along the nasal floor without signs of 
purulence, polyps or discharge.  The right nostril was 
notable for anterior septal deflection from the dorsal to the 
nasal floor with good visualization possible of the remainder 
of the nose and mild, clear rhinorrhea.

The examiner concluded that there was no current evidence of 
significant airway obstruction.  There was minimal cosmetic 
deformity without evidence of acute sinusitis.  It was felt 
that his tobacco use had altered his muco-ciliary clearance, 
which was unrelated to the deviated nasal septum at any 
event.  It was opined that in general, the deviated septum 
was having a minimal overall impact on disability. 


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
deviated nasal septum and rhinoplasty is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his nasal 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the previous 
remand for further development and adjudicatory actions, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of a nasal disability, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

The clinical picture demonstrated since service including on 
two VA examinations has been relatively consistent.  The 
veteran has argued that his ability to breath has 
deteriorated since 1994.  This may or may not be true, but 
the basis for assigning a rating remains the current clinical 
findings, [not as they compare to findings in the past], and 
whether they equate to a compensable rating under schedular 
criteria.

The veteran has some minimal cosmetic disfigurement due to 
flattened nasal bridge.  There is evidence of septal 
deviation which produces very little demonstrable actual 
impairment of airways.  However, except for stuffiness and 
congestion complaints, there is no demonstrated sign of other 
than mild or slight impairment at most, consistent with the 
current noncompensable evaluation, with the previous or 
amended criteria for a compensable evaluation not having been 
met.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for post status deviated nasal 
septum and rhinoplasty regardless of the rating criteria 
applied.  

Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The RO provided and addressed the criteria for assignment of 
an increased evaluation of the appellant's nasal disability 
on an extraschedular basis.  The RO determined that an 
increased evaluation on an extraschedular basis was not 
supported by the evidentiary record. The Board agrees with 
the RO's determination.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The veteran was previously shown to live in a shelter, but it 
is unclear whether he is or is not currently employed.  On VA 
examination in 1998, the veteran reported that he had been 
working construction but his back and associated leg problems 
had interfered and he was considering job retraining since he 
was no longer able to do those duties of his prior 
construction work.  In any event, it is not shown that his 
respiratory disability has caused him to lose any time lost 
from work or to have required frequent inpatient care.  There 
are no other factors which might suggest a disability picture 
which is any way unusual or exceptional in nature as to 
warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of his service-
connected deviated nasal septum and rhinoplasty.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

An increased initial compensable evaluation for status post 
deviated nasal septum and rhinoplasty is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

